Citation Nr: 0805297	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-21 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fractured right middle finger.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fractured left tibia.

3.  Entitlement to an initial compensable rating for a low 
back disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for acid reflux disease with hiatal hernia.  

6.  Entitlement to an initial compensable rating for left ear 
hearing loss.

7.  Entitlement to an initial compensable rating for 
bilateral pes planus.

8.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 2004.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, which, in pertinent 
part, granted service connection for the above conditions, 
effective November 1, 2004; and denied entitlement to service 
connection for hypertension.  

In November 2007, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The Board notes that during his hearing, the veteran withdrew 
claims for entitlement to an increased rating for facial 
scarring due to acne, tinnitus, hemorrhoids, scars to the 
chest, bilateral bunions, and entitlement to service 
connection for an eye disability, cyst of the right eyelid, 
glaucoma, elevated cholesterol, and hearing loss of the right 
ear.  Therefore, these claims are not before the Board.

In November 2007, subsequent to issuance of the statement of 
the case (SOC) and supplemental statement of the case (SSOC), 
the veteran submitted evidence pertinent to the claims on 
appeal.  This evidence was accompanied by a waiver of RO 
consideration. Thus, the Board will consider the claims on 
the merits. See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The residuals of the veteran's right middle finger 
fracture more nearly approximate ankylosis of the distal 
interphalangeal (DIP) joint than metacarpal resection.

2.  The residuals of a fractured left tibia are manifested by 
impairment of the tibia and fibula with a slight knee 
disability and a superficial scar that is tender and 
surrounded by an area of decreased sensation; noncompensable 
limitation of flexion; and no limitation of extension, 
instability, subluxation, locking, or effusion.
 
3.  The veteran's low back disability is manifested by 
painful motion on flare ups without other limitation of 
motion; muscle spasm, guarding, tenderness, or evidence of 
neurological abnormality; the veteran has not been prescribed 
bedrest by a physician.

4.  The veteran's left ankle has full range of motion; the 
ankle is not ankylosed.

5.  The veteran's acid reflux with hiatal hernia is 
manifested by pyrosis, a burning sensation in the esophagus, 
and occasional dysphagia; there is no vomiting, material 
weight loss, hematemesis, melena, anemia, regurgitation, 
substernal arm or shoulder pain, and it has not been 
productive of considerable impairment of health.

6.  There is no more than Level I hearing loss in the left 
ear.

7.  The veteran's bilateral pes planus is manifested by mild 
symptoms relieved by built-up shoe or arch support; there is 
no inward bowing of the tendo Achilles, or pain on 
manipulation.

8.  Current hypertension related to active service has not 
been demonstrated.


CONCLUSIONS OF LAW

1.  The scheduler criteria for an initial rating in excess of 
10 percent for residuals of a right middle finger fracture 
are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5154, 
5226 (2007).

2.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of a fractured left tibia have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257-5262 (2007).  

3.  The schedular criteria for a separate rating of 10 
percent for scarring of the left knee have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 
7804 (2007).

4.  The schedular criteria for an initial 10 percent rating 
for a low back disability have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5242 (2007).

5.  The schedular criteria for an initial rating in excess of 
10 percent for a left ankle disability have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5270, 5271 (2007).

6.  The schedular criteria for an initial 10 percent 
evaluation for the veteran's acid reflux with hiatal hernia 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2007).  

7.  The schedular criteria for an initial compensable rating 
for left ear hearing loss disability have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Tables VI, VIA and VII, 
Diagnostic Code 6100; § 4.86 (2007).

8.  The schedular criteria for an initial compensable rating 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).

9.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the evidence currently of record is 
sufficient to substantiate the veteran's claim to entitlement 
to service connection for hypertension.  Therefore, no 
further development of the record is required with respect to 
this matter decided herein.

With regard to the appeals of the initial ratings, following 
the grant of service connection.  The courts have held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The RO issued a letter in July 2004 that notified the veteran 
of the evidence needed to substantiate entitlement to service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the July 2004 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until March 2006, 
since the claims are being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Similarly, 
as noted above, once service connection is granted, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman, 483 F.3d at 1311 (Fed. 
Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records and records from various 
federal agencies.  Additionally, the veteran was provided 
proper VA examinations in July 2004 and December 2006.  The 
Board notes that while the veteran's representative argued at 
the November 2007 videoconference hearing that the VA 
examinations of record were not adequate with respect to the 
veteran's musculoskeletal disabilities as they did not 
address the rating factors pertaining to functional 
impairment.  

The Board finds that the examinations of record are adequate 
for rating purposes as they address whether the disability 
was manifested by weakened movement, excess fatigability, 
incoordination, or pain and are expressed in terms of the 
degree of additional range-of-motion loss and therefore 
comply with the provisions of contained in 38 C.F.R. §§ 4.40, 
4.45.  Although the veteran has argued that the examiners did 
not accurately portray his complaints, the examinations 
report symptoms consistent with his testimony at the hearing.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Initial Ratings

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Fractured Right Middle Finger

This disability is currently rated as 10 percent disabling 
under Diagnostic Code 5226, which provides a maximum 10 
percent rating for favorable or unfavorable ankylosis of the 
long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2007).

Under Diagnostic Code 5154, amputation of the middle finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximate thereto warrants a 10 percent rating.  
Amputation of the middle finger with metacarpal resection 
(more than one-half of the bone lost) warrants a 20 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5154 (2007).

The veteran's service treatment records show that his finger 
was examined in March 2004, eight months after he experienced 
an open dislocation of his right long finger DIP joint, and 
three months before he filed his claim for entitlement to 
service connection.  At that time, his finger had full 
extension, but 0 degrees of flexion.  The finger was also 
noted to have possible subluxation of the distal phalanx with 
no real swelling or pain.

In response to the veteran's claim for entitlement to service 
connection, he was provided a VA examination of his finger in 
July 2004.  The veteran reported that he was unable to bend 
the tip of his finger and that he experienced mild pain and 
stiffness when he attempted to flex it.  Upon physical 
examination, the DIP joint was locked in position with no 
giving way.  The joint was enlarged and slightly deformed.  
The veteran was able to use his hand to grip, push, and pull.  
A nontender, 1.5 centimeter (cm) x 1 cm scar was noted on the 
finger.  The scar had no impact on function.  Sensation of 
the upper extremities was intact.  

The veteran's other fingers were normal with full range of 
motion.  The veteran stated that his grip strength was 
decreased, but he was able to manage all his occupational and 
home duties and that he did not require medical care.  X-ray 
of the finger showed distal interphalangeal dorsal 
subluxation and suspected joint space narrowing of the third 
right digit.  The diagnosis was right middle finger distal 
phalanx open fracture with partial rupture of the flexor 
digitorum profundus tendon and ankylosis.  

At his hearing the veteran demonstrated that the finger was 
deformed.  He testified that he could hold things, but the 
finger was frozen at times at the knuckle joint.  He reported 
difficulty swinging a golf club or baseball bat.

After review of the medical evidence of record, the Board 
finds that an increased rating is not warranted for the 
veteran's residuals of a fractured right middle finger.  In 
this regard, the Board notes that the veteran is currently 
receiving the maximum evaluation allowable under Diagnostic 
Code 5226 for ankylosis of the middle finger. 

 In addition, while a 20 percent rating is possible under 
Diagnostic Code 5214 for amputation of the long finger with 
metacarpal resection, the medical evidence of record shows 
that the veteran's finger is only ankylosed from the DIP 
joint.  In addition, there is no evidence that the veteran's 
ankylosed middle finger results in limitation of motion of 
his other digits or interference with the overall function of 
his hand.  The Board notes that the veteran stated at his 
July 2004 VA examination that while his grip strength was 
reduced, he had not sought medical care for his finger and he 
was able to accomplish all his occupational and home work 
tasks.  He was able to use his hand to grip, push, and pull, 
and all his other fingers had full range of motion upon 
examination.  

Furthermore, while the veteran testified that his right 
middle finger was occasionally numb, the record is negative 
for any objective medical evidence of neurological impairment 
of the finger, and the veteran is free to claim service 
connection for such a disability in the future.  The Board 
finds that the veteran's right middle finger disability more 
nearly approximates ankylosis of the middle finger than 
amputation with metacarpal resection.  38 C.F.R. § 4.7, 4.21.

B.  Fractured Left Tibia

Legal Criteria

The left tibia fracture residuals are currently rated as 10 
percent disabling under Diagnostic Code 5262 for impairment 
of the tibia and fibula with slight knee disability.  If 
manifested by malunion, with moderate knee or ankle 
disability, it would warrant a 20 percent rating, and, if 
manifested by malunion with marked knee or ankle disability, 
it would warrant a 30 percent rating.  If the impairment is 
manifested by nonunion of the tibia and fibula, and there is 
loose motion, requiring brace, a maximum rating of 40 percent 
would be warranted.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5262.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

Analysis

Service connection for the veteran's residuals of a fractured 
left tibia was granted in the November 2004 rating decision 
on appeal.  A 10 percent disability evaluation was assigned, 
effective November 1, 2004.  

In response to his claim for service connection, the veteran 
was provided a VA examination in July 2004.  

The veteran reported that his left tibia was fractured in 
2000 and required an open reduction and fixation with the 
insertion of a plate.  He stated that he experienced daily 
pain that increased with repetitive use such as standing or 
walking.  He also noted that his knee would give out 
approximately twice a year.  Physical examination of the knee 
showed a large scar over the left knee, measuring 18 cm x 
1cm, that was depressed, slightly atrophic, and stable.  The 
scar was hypersensitive and had a slight decrease in 
sensation to light touch.  

Range of motion of the knee was from 0 to 135 degrees with no 
pain when non-weight-bearing.  Repetitive squatting caused 
increased discomfort in the knee and limitation due to pain.  
Lachman's, McMurray's, and anterior drawer tests were all 
negative.  X-rays showed mild degenerative changes with 
medial compartment narrowing with possible diffuse 
osteopenia.  The diagnosis was comminuted fracture of the 
lateral tibial plateau with open fixation and residuals.  

The veteran was provided another VA examination in December 
2006 to determine the current severity of his left leg 
disability.  He described having pain in his leg on a regular 
basis, along with occasional weakness, stiffness, and 
swelling.  He reported experiencing increased pain once or 
twice per week and stated that he was unable to run or jog 
because of knee pain.  The veteran stated that he had not 
missed work due to his knee symptoms.  

Physical examination showed an 18 cm x 1 cm scar over the 
medial left knee that was depressed approximately 2 cm.   The 
scar was mildly atrophic and stable and sensitive to touch.  
Lateral to the scar there was an area extending to about 3 cm 
with decreased sensation to pinprick and light touch.  Range 
of motion of the left knee was from 0 to 125 degrees with 
pain from 115 degrees to 125 degrees.  On repetition, there 
was pain from 115 to 125 degrees, but no weakness, fatigue, 
lack of endurance, or incoordination.  There was no 
instability to varus and valgus stress, and anterior, 
posterior, Lachman's, and McMurray's tests were all negative.  
There was tenderness over the medial joint line.  There was 
no effusion, erythem, or increased warmth.  

X-rays showed mild degenerative changes and post-operative 
changes of the knee, and a 4 cm soft tissue bulge in the pre-
tibial region.  The diagnosis was status post left lateral 
tibial plateau fracture with open reduction internal fixation 
and subsequent hardware removal.  

X-rays have shown that the veteran has only mild degenerative 
changes in his left knee.  Malunion has not been shown.  In 
addition, while range of flexion of the knee is limited, such 
limitation is noncompensable under Diagnostic Code 5260, even 
with consideration of functional factors.  Such motion was 
without pain and extension was full.  There was also no 
weakness, fatigue, lack of endurance, or incoordination upon 
repetitive use.  Instability has not been found.  Therefore, 
the disability does not approximate the marked level that 
would be necessary for an increased rating under Diagnostic 
Code 5262.  

While increased ratings are also available under the other 
Diagnostic Codes for rating the knee, the veteran's 
disability does not more nearly approximate the criteria 
associated with a 20 percent evaluation under those codes.  
With respect to limitation of motion, the most recent VA 
examination shows that with consideration of functional 
factors, the veteran's range of left knee motion is from 0 
degrees of extension to 115 degrees if flexion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

In addition, as noted above, there was no weakness, fatigue, 
lack of endurance, or incoordination upon repetitive use.  
Therefore, even when all pertinent disability factors are 
considered, it is clear that the veteran's left knee 
disability does not most nearly approximate the criteria for 
separate evaluations under Diagnostic Codes 5260 or 5261 
pertaining to limitation of flexion and extension of the 
knee.

The Board also notes that there were no periods beginning 
with the one year period prior to the veteran's claim when a 
greater limitation of motion was demonstrated; therefore, 
staged ratings are not warranted.  

Turning to instability of the veteran's knee, the Board finds 
that an increased rating is not warranted under Diagnostic 
Code 5257 as the left knee does not manifest any instability.  
Similarly, a separate rating for instability is not 
warranted.  In this regard, the Board notes that although the 
record contains statements from the veteran noting that his 
knee gives out, there is no objective medical evidence of 
instability.  In fact, both VA examiners have found that the 
veteran's left knee was stable upon physical examination.  
Therefore, the evidence of record establishes that the 
veteran's left knee does not most nearly approximates the 
criteria contemplated by a 20 percent rating under Diagnostic 
Code 5257 as there is no objective evidence of instability.  
There have also been no periods when instability or 
subluxation has been demonstrated.  Staged ratings for this 
aspect of the knee disability are also not warranted.

The Board also notes that an increased rating is not 
warranted under Diagnostic Code 5258 as there is no objective 
medical evidence of locking or frequent episodes of effusion.  

While an increased rating is not warranted for the veteran's 
residuals of a left tibia fracture under the Diagnostic Codes 
pertaining to the knee and leg, the Board does find that a 
separate rating is warranted for the veteran's left knee 
scar.  The medical evidence of record shows that the veteran 
currently has an 18 cm x 1 cm scar on his left knee that is 
tender on examination and is surrounded by an area of 
decreased sensation.  In addition, this symptomatology is 
separate and distinct from that contemplated by the assigned 
rating of 10 percent under Diagnostic Code 5262.  Therefore, 
a separate 10 percent rating for the veteran's left knee scar 
is warranted. 

The Board concludes that the manifestations of the veteran's 
residuals of a fractured left tibia most nearly approximate 
the criteria associated with the currently assigned 10 
percent disability rating.  In addition, a separate 
compensable evaluation is warranted for his left knee scar.  
The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations.  

C. Low Back Disability

Legal Criteria

Intervertebral disc disease may be evaluated under the 
formula for rating that condition.  The formula provides that 
with incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (200&).

Lumbosacral and cervical spine disabilities are evaluated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  Intervertebral disc syndrome 
is evaluated under the general formula for rating diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

The following notes are also applicable:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, notes to the General Formula for Rating 
Back Disabilities.

Analysis

Service connection for the veteran's low back disability was 
granted in the November 2004 rating decision on appeal.  A 
noncompensable disability evaluation was assigned, effective 
November 1, 2004.  

The veteran was provided a VA examination of his low back in 
July 2004.  He reported intermittent twinges of pain in his 
low back after overexerting himself by lifting heavy objects.  
These occurred several times a month.  The veteran stated 
that his low back disability did not interfere with his 
activities of daily living despite the periodic flares of 
pain.  Upon physical examination, the veteran's spine 
exhibited no swelling, discoloration, or deformity.  The 
thoracolumbar spine was nontender on palpation.  There was no 
paraspinous muscle spasm.  Straight-leg raising was negative.  
Range of motion was full with forward flexion from 0 to 90 
degrees, extension from 0 to 30 degrees, lateral bending from 
0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  
All range of motion testing was completed without pain and 
remained full following repetition.  

Gait was within normal limits, and sensation was intact in 
the lower extremities, with the exception of the area 
surrounding the veteran's left knee scar.  X-rays of the 
lumbosacral spine showed mild disc space narrowing at L4-L5 
and a mild curve of the lumbar spine on the left of 
questionably significance.  The diagnosis was intermittent 
low back strain with heavy lifting or repetitive movement.  
No pathology was found on examination.  

While the veteran was found to have mild disc space narrowing 
of the lumbar spine at his July 2004 VA examination, he has 
not alleged, and the record does not show, that he has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  In fact, the record is absent for 
evidence of any medical treatment pertaining to the veteran's 
low back disability.  Therefore, he is not entitled to an 
increased rating under Diagnostic Code 5243 for rating 
interverebral disc syndrome.

Furthermore, as noted above, separate evaluations are 
warranted for neurological disabilities associated with 
spinal disabilities; however, the record contains no 
objective medical evidence of radiculopathy from the 
veteran's low back disability.  In particular the Board notes 
that the July 2004 VA examiner found that sensation was 
intact in the veteran's lower extremities.  Therefore the 
criteria for evaluating intervertebral neuropathy are not 
applicable to this claim.  

With respect to whether a higher initial rating is warranted 
under the criteria for rating pertaining to limitation of 
motion, the evidence shows that the veteran's range of motion 
was full at his VA examination in July 2004.  Following 
repetitive motion testing, flexion remained full, and was 
completed without pain.  In addition, there was no evidence 
of muscle spasm, guarding, or tenderness during examination.  

The veteran has however; consistently reported periodic 
flare-ups when he would experience pain and his testimony is 
to the effect that he must rest during these periods.  VA 
policy is to recognize actually painful motion as warranting 
the minimum compensable evaluation, and to compensate for 
additional limitation of motion during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.   Resolving reasonable doubt in the 
veteran's favor, a 10 percent evaluation is granted for the 
low back disability.  

Even when all functional limitations are considered, it is 
clear that the veteran's low back disability is not 
manifested by limitation of motion or neurologic disability 
that approximates the criteria for a higher evaluation.  
38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.

The Board has considered whether there is any other schedular 
basis for granting a compensable rating, but has found none.  
In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this period because the preponderance of the evidence is 
against an evaluation in excess of that awarded in this 
decision.

D. Left Ankle Disability

Service connection for the veteran's left ankle disability 
was granted in the November 2004 rating decision on appeal.  
A 10 percent disability evaluation was assigned, effective 
November 1, 2004.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  

The veteran's left ankle disability is currently assigned a 
10 percent disability rating for moderate limitation of 
motion under Diagnostic Code 5271.  A 20 percent rating is 
warranted for marked limitation of motion of an ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

In response to his claim for entitlement to service 
connection, the veteran was provided a VA examination of left 
ankle in July 2004.  He reported spraining his ankle during 
active duty service in 1997, and stated that he currently 
experienced popping, snapping, and cracking of the ankle with 
increased instability.  The ankle would roll inward three to 
four times a year, along with swelling.  The veteran stated 
that he had to sit down intermittently throughout the day 
because of ankle pain and stiffness, and that he had to be 
careful of the ankle when walking on uneven ground.  

Physical examination of the ankle showed no swelling, 
deformity, or discoloration.  Range of motion was full with 
plantar flexion from 0 to 50 degrees, dorsiflexion from 0 to 
15 degrees, inversion from 0 to 35 degrees, and eversion from 
0 to 20 degrees.  Repetitive range of motion caused no 
increased pain.  There was crepitus and soft snapping in the 
left ankle especially with rotational movements and 
repetitive range of motion.  X-rays of the left ankle showed 
calcaneal spurring and no evidence of joint space narrowing.  
The diagnosis was grade 2 sprain of the left ankle with 
recurrent instability.  

The veteran's most recent VA examination was conducted in 
December 2006.  Examination of the ankle showed no scarring 
and no deformity.  Range of motion testing showed 
dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 
45 degrees without pain.  On repetition, there was no pain, 
weakness, fatigue, lack of endurance, or incoordination.  
Inversion and eversion were normal and equal to the right 
ankle.  There was no tenderness to palpation over the left 
ankle.  There was no effusion and drawer sign was negative.  
The left foot and ankle had normal sensation.  Left ankle X-
ray showed posterior calcaneal spurring and minimal 
tibiotalar periarticular spurring.  The diagnosis was a 
history of multiple left ankle sprains with residual 
weakness.  

The Board notes that the medical evidence of record clearly 
establishes that the veteran's left ankle is not ankylosed.  
The veteran retains useful motion of his left ankle, and 
therefore Diagnostic Code 5270 for ankle ankylosis is not for 
application.

At both the veteran's VA examinations, range of motion of his 
left ankle was full.  In addition, he has not reported flare-
ups of pain and there have been no findings of additional 
loss of range of motion due to pain, fatigue, weakness, or 
incoordination upon repetitive testing.  Therefore, the Board 
finds that the limitation of motion of the veteran's left 
ankle more nearly approximates moderate than marked.  
Accordingly, an increased rating is not warranted under 
Diagnostic Code 5271 for limitation of motion.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.  

E. Acid Reflux Disease with Hiatal Hernia

Service connection for the veteran's acrid reflux disease 
with hiatal hernia was granted in the November 2004 rating 
decision on appeal.  A 10 percent disability evaluation was 
assigned, effective November 1, 2004.  

This disability is currently evaluated as noncompensable 
under Diagnostic Code 
7346.  This Diagnostic Code provides a 30 percent evaluation 
for hiatal hernia with persistently recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health, and a 10 percent evaluation for two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2007).  

The veteran was provided a VA examination in July 2004.  
Review of his medical records showed that he had been 
diagnosed with acid reflux disease in August 1987 and was 
treated with Mylanta.  The veteran stated that he had 
symptoms when eating late in the evening of pyrosis with an 
acid taste in the mouth and a burning sensation in the 
esophagus with no other associated pain.  He did not have 
dysphagia, hematemesis, melena, or anemia.  He complained of 
reflux after eating spicy foods, but had no regurgitation of 
food, nausea, or vomiting.  He required no treatment other 
than Tums.  He reported that he had gained 35 pounds in the 
past three years.

Examination of the abdomen showed no organomegaly, active 
bowel sounds, no masses, and no ventral hernia.  An upper 
gastrointestinal series (UGI) showed a large sliding hiatal 
hernia with significant gastroesophageal reflux.  

An upper-gastrointestinal X-ray study in August 2004, 
revealed a large sliding hiatal hernia with significant 
gastrointestinal reflux.  The diagnosis was major 
abnormality.

Private treatment records from December 2006 show that the 
veteran complained of early satiety, epigastric bloating and 
occasional dysphagia.  He had no melena or hematochezia.  

At his hearing the veteran reported symptoms similar to those 
recorded on the VA examinations, except that he reported he 
had recently been prescribed Nexium for when there was an 
exacerbation of symptoms, and that he believed his disability 
was following a downward course.

The medical evidence does not demonstrate that the veteran's 
acid reflux with hiatal hernia warrants an increased 
evaluation.  While the veteran's symptoms have included 
pyrosis, a burning sensation in his esophagus, and occasional 
dysphagia, he has not complained of vomiting, material weight 
loss, hematemesis, melena, anemia, or regurgitation.  There 
is also no evidence of substernal arm or shoulder pain, and 
the veteran's acid reflux has not been productive of 
considerable impairment to his health, as evidenced by his 
weight gain.  Therefore, the veteran's acid reflux with 
hiatal hernia does not more nearly approximate the criteria 
associated with an increased rating of 30 percent and the 
claim must be denied.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation.  

F. Left Ear Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Analysis

Service connection for the veteran's left ear hearing loss 
was granted in the November 2004 rating decision on appeal.  
A noncompensable disability evaluation was assigned, 
effective November 1, 2004.  

The veteran underwent a VA audiological examination in July 
2004.  Pure tone thresholds, in decibels, were as follows:





HERTZ


1000
2000
3000
4000
RIGHT
0
5
0
20
LEFT
10
10
25
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The veteran reported intermittent 
bilateral tinnitus and denied symptoms of vertigo, otalgia, 
or otorrhea.  The diagnosis was normal hearing of the right 
ear and mild sensorineural hearing loss from 3000 to 4000 Hz 
in the left ear.

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  

The pure tone threshold average of the veteran's left ear 
hearing at the July 2004 audiological examination was 6.25 
decibels with a speech recognition score of 100 percent.  
This translates to Level I hearing impairment under Table VI.  
Level I hearing impairment in one ear with normal hearing in 
the other ear is considered noncompensably disabling.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Effective from December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under § 3.385, the hearing 
impairment in the non service-connected ear will be 
considered in evaluating the service-connected disability.  
69 Fed. Reg. 48148-50 (August 9, 2004) [codified as amended 
at 38 C.F.R. § 3.383(a)].

As noted above, the hearing impairment in the veteran's left 
ear is not to a compensable degree.  Therefore, the hearing 
impairment in the non service-connected right ear is not for 
consideration in evaluating the service-connected disability.  
Accordingly, the veteran's service-connected left ear hearing 
impairment is properly evaluated as noncompensably disabling 
throughout the initial evaluation period.  Accordingly, an 
increased rating is not warranted.  



G. Bilateral Pes Planus

Pes planus is rated under Diagnostic Code 5276, which 
provides for the assignment of a noncompensable rating for 
mild pes planus with symptoms relieved by built-up shoe or 
arch support.  A 10 percent rating is provided when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

The veteran underwent a VA examination of his feet in July 
2004.  Physical examination of the veteran's showed mild pes 
planus on both feet.  He had no limp and did not require 
assistive devices.  His Achilles and midline were nontender. 
There was no calcaneal deformity.  The diagnosis was 
bilateral pes planus, left greater than the right aggravated 
by the veteran's tibia fracture.  

The July 2004 VA examiner found that the veteran's bilateral 
pes planus was mild and there was no tenderness.  In 
addition, the veteran testified at his November 2007 hearing 
that he looked for good arch support in his shoes and tries 
to use over the counter show inserts and had not attempted to 
have inserts made for his shoes.  The veteran's bilateral pes 
planus most nearly approximates the criteria contemplated by 
the currently assigned noncompensable disability rating.  
Accordingly, an increased rating is not warranted.  

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the veteran has 
reported that he is successfully employed and there is no 
evidence that the service connected disabilities interfere 
with that employment.  Hence, marked interference with 
employment has not been shown, and the veteran's disability 
has not required any periods of recent hospitalization.  
Referral for extraschedular consideration is thus, not 
warranted.

Service Connection Hypertension 

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases, such as hypertension, shown as such in 
service, or within the presumptive period after service, so 
as to permit a finding of service connection, subsequent 
manifestation of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Under the rating schedule, hypertension or isolated 
hypertension must be confirmed by readings taken tow or more 
times on at least three different days.  For purposes of the 
rating schedule, hypertension means that the diastolic blood 
pressure is predominantly 90mm or greater and isolated 
systolic hypertension means that systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Note (1), 
following Diagnostic Code 7101 (2007).

Analysis

The veteran contends that he incurred hypertension during 
active duty.  Service treatment records show that the veteran 
was noted to have elevated blood pressure readings on a 
number of occasions during his twenty years of service, but 
that these were interspersed with many normal readings.  In 
September 2002, at his retirement examination, his blood 
pressure was measured at 146/107.  He was diagnosed with 
elevated blood pressure and diastolic hypertension.  

At the veteran's July 2004 VA examination, blood pressure 
readings were 142/86, 128/88, and 128/90.  The examiner 
concluded that the veteran did not have hypertension and that 
his blood pressure readings were intermittently high.  The 
veteran reported that he did not need any blood pressure 
medication.  

The veteran's second VA examination was conducted in December 
2006.  At that time, his blood pressure readings were 146/99, 
142/96, and 138/98.  The diagnosis was hypertension at the 
time of the examination with no evidence of hypertension 
during active duty.  

Private treatment records show that the veteran's blood 
pressure was monitored over a three day period in December 
2006.  His systolic blood pressure ranged from 120 to 160 and 
his diastolic blood pressure ranged from 82 to 100.  Three of 
four diastolic readings were 90 or more.  The veteran also 
testified at his videoconference hearing that in December 
2006 he was prescribed hypertension medication by his private 
physician.

The Board finds that the medical evidence of record is 
sufficient to warrant a grant of service connection for the 
veteran's hypertension.  While the July 2004 VA examiner 
found that the veteran did not have hypertension, he was 
diagnosed with hypertension at his December 2006 VA 
examination.  In addition, although the VA examiner at that 
time noted that there was no in-service evidence of 
hypertension, the Board notes that the veteran's blood 
pressure readings were consistently elevated throughout 
service and he was diagnosed with hypertension during his 
September 2002 retirement examination.  Therefore, the Board 
finds that the evidence is in favor of the grant of service 
connection for hypertension.  







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fractured right middle finger is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fractured left tibia is denied.

Entitlement to a separate 10 percent disability rating for 
the veteran's left knee scar is granted, effective from 
November 1, 2004.

Entitlement to an initial 10 percent rating for a low back 
disability is granted, effective November 1, 2004

Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
acid reflux disease with hiatal hernia is denied.  

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.

Entitlement to an initial compensable rating for bilateral 
pes planus is denied.


Entitlement to service connection for hypertension is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


